 

Case 2 SEN ED Filed 03/19h\ Page 1 of 20 PagelD 1
Yow (eo a TNeT Co Exhibit 1

bedi bh ENST SO
Pir y
Deco MAR 2 ft! @: Se
UNITED STATES DISTRICT COURT “ee meee
NORTHERN DISTRICT OF TEXAS OL
DALLAS DIVISION ~oouryergn Shy
SC, A MINOR, BY AND THROUGH )
HER NEXT FRIEND, KC ) 1 ‘
) 3°-20CV-90623-
Plaintiff, ) Civil Action No.
)
vs. )
)
ACT INC., )
)
Defendant. )

PLAINTIFF’S ORIGINAL COMPLAINT

Plaintiff SC, by and through her Next Friend, KC (mother of SC) and undersigned counsel,
commences this complaint against ACT, Inc. (Defendant), for violating the federal and state non-
discrimination statutes, namely the Americans with Disabilities Act, Section 504 of the
Rehabilitation Act of 1973 and the Texas Human Resources Code respectively, which require
equal access and appropriate accommodations.

INTRODUCTION

1. This action challenges the discriminatory denial of appropriate testing
accommodations as requested by plaintiff, SC, on the ACT examination (ACT), which is
administered by Defendant. The discrimination challenged herein has deprived plaintiff, SC a
person with disabilities, from taking the ACT on a level playing field with her non-disabled peers.
These civil rights violations are ongoing and include discrimination and failure to provide
appropriate accommodations in violation of the Americans with Disabilities Act, 42 U.S.C.
§12101, et. seq. as amended (“ADA”), Section 504 of the Rehabilitation Act, 29 U.S.C. 794

(Section 504) and the Texas Human Resources Code, Tex Hum. Res. Code §§121.001-121.011

Plaintiff's Original Petition Page 1 of 20
4842-2513-3239.1

 
 

Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page 2of20 PagelD 2

(THRC). Immediate and permanent injunctive relief is necessary to ensure that Plaintiff is no
longer excluded from, deterred from or otherwise discriminated against in taking the ACT.

2. Defendant has failed to provide Plaintiff appropriate testing accommodations on
the ACT, which includes extended time (50% or time and one half). Plaintiff furnished Defendant
with extensive documentation on several occasions of her disabilities and entitlement to
accommodations. Plaintiff brings this action to enforce her statutory rights to appropriate
accommodations and equal educational opportunities under the ADA, Section 504 and THRC.
Defendant administers the ACT, a standardized test utilized and required by many colleges in the
United States as part of the admissions process. Defendant has the legal, educational and
professional responsibility to offer appropriate testing accommodations to individuals with
disabilities on the ACT. Such accommodations, which are neither expensive nor difficult to
provide, allow individuals with learning disabilities and other cognitive impairments, like Plaintiff,
to demonstrate their aptitude and skill level.

JURISDICTION AND VENUE

3. This action arises under the laws of the United States, specifically the Americans
with Disabilities Act (ADA), 42 U.S.C. §12101 et. seg. and Section 504, 29 U.S.C. §794.
Therefore, this Court has subject matter jurisdiction based on a federal question pursuant to 28
U.S.C. §1331 and 1343. This Court further has supplemental jurisdiction pursuant to 28 U.S.C.
§1367.

4. This Court has jurisdiction to issue a Declaratory Judgment pursuant to 28 U.S.C.
§2201(a) and further relief pursuant to 28 U.S.C. §2202.

5. Venue is proper in this Court pursuant to 28 U.S.C. §1391, as the Defendant is

doing business in this judicial district by virtue of administering the ACT in this district and has

Plaintiff's Original Petition Page 2 of 20
4842-2513-3239.1

 
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page 3of20 PagelD 3

sufficient contacts for personal jurisdiction. Alternatively and cumulatively, venue is proper in
this Court pursuant to 28 U.S.C. §1391 in that acts of discrimination have taken place in this
District and Plaintiff resides in this District.
PARTIES

6. Plaintiff, SC is a seventeen-year-old high school student attending high school in
Dallas, Texas. She is diagnosed with and affected by Specific Learning Disorders, Attention
Deficit Hyperactivity Disorder (ADHD) and other neuro-cognitive impairments. Plaintiff is a
person with disabilities under the ADA, Section 504 and THRC. She intends to take the ACT in
the Spring and Fall of 2020. Defendant has previously and continues to deny Plaintiff's request for
appropriate accommodations on the ACT.

7. Defendant, ACT, Inc., is a not-for-profit organization headquartered in Iowa City,
Iowa. The Defendant administers the ACT, a standardized examination utilized in the admission
process by many colleges in the United States. Defendant is a private entity that offers
examinations related to applications and credentialing to postsecondary education, professional
and trade purposes and as such is subject to the non—discrimination and reasonable accommodation
requirements of the ADA. Defendant administers the ACT throughout the country, including
Texas and specifically, the Northern District of Texas.

8. Defendant engages in business in Texas and this judicial district and this action

arises from those business activities.

FACTUAL ALLEGATIONS
9. Plaintiff is a high school junior and is expected to apply for colleges admission
during the fall 2020.
Plaintiff's Original Petition Page 3 of 20

4842-251 3-3239.1
 

Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page4of20 PagelD 4

10. A prerequisite to admission to a majority of United States colleges and universities
is that college applicants must provide scores from a standardized college admission examination
such as the ACT:!

11. ‘If Plaintiff does not receive appropriate accommodations on the ACT, her exam
results will not reflect her aptitude and achievement level as required by law.

Plaintiff's History of Disability and Accommodations

12. Throughout most of SC’s education, she has been impaired by a learning disabilities
and attention deficit hyperactivity disorder (ADHD).

13. SC’s was first evaluated in 2010 and recognized in second grade (age 7) as having
disabilities and requiring accommodations in school. A highly qualified educational psychologist
conducted SC’s evaluation. Results of her evaluation reflected that she exhibited deficits with
cognitive processing, reading fluency, reading accuracy, attention, handwriting and developmental
coordination.

14. Her evaluator made several recommendations to address her disabilities, including
but not limited to: remedial instruction with an academic language therapist to improve reading
decoding and reading fluency skills; remedial therapy with a handwriting specialist to improve
handwriting skills; monitoring of attention skills, consideration of stimulant medication;
consideration of extended time on tests as she progresses in school, tests administered in a
minimally distracting room.

15. SC’s pediatrician reviewed the evaluation, conducted an examination and reviewed
normed behavior assessments. Based on this evaluation, SC was started on stimulant medication

when she was eight years old to address her attentional symptoms and impairments.

 

' The ACT and its competitor, SAT, administered by the College Board are both standardized college admission
examinations required by most United States colleges and universities in the admissions process.

Plaintiff's Original Petition Page 4 of 20
4842-25 13-3239.1

 
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page5of20 PagelID5

16. During SC’s second grade year, her school implemented an Educational
Accommodations Plan (EAP) which provided accommodations and adaptations to address her
educational challenges.

17. SC’s school implemented an EAP in fifth grade (2013-2014) that provided
accommodations, which addressed reading, writing, organization, attention and testing.
Specifically, the EAP expressly provided extended time on tests and assignments.

18. As SC was entering sixth grade (August 2014), she was evaluated by the same
educational psychologist who conducted the prior evaluation. The results of the evaluation
reflected that SC demonstrated deficits in cognitive processing, handwriting, spelling, grammar,
punctuation, reading accuracy and reading fluency. It was further noted that disorganization and
forgetfulness were impacting her school functioning.

19. | SC’s evaluator provided several recommendations concerning her educational
programming including but not limited to: participation in her school’s Learning Lab program for
study and organizational skills; continued work with a certified academic language therapist to
address weaknesses in spelling, reading decoding and reading fluency; use of a word processor to
accommodate efficiency of written expression; preferential classroom seating, provisions to take
test in a classroom with few distractions and time and one-half (50%) extended time on timed tests.

20. SC has required extensive tutoring and remediation throughout her education.
Throughout her primary education she received specialized instruction from a certified academic
language specialist to address deficits in spelling, reading decoding, and reading fluency.
Documentation of this extensive tutoring was furnished to ACT.

21. | SC was also approved for and utilized 50% extended time for the Educational

Records Bureau (ERB) Comprehensive Testing Program (CTP) exams, which are standardized

Plaintiff's Original Petition Page 5 of 20
4842-2513-3239.1

 
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page6of20 PagelD 6

exams in reading, math and writing. The ERB CTP exams were administered with
accommodations to SC in 5“ through 8" grades.

22. In May-June 2017, as SC was completing eighth grade, she was evaluated by the
same educational psychologist who conducted the prior evaluations. The evaluation indicated that
SC continued to demonstrate deficits consistent with her prior evaluations. It was further noted
that disorganization and distractibility were impacting her school functioning. Her evaluator
recommended several accommodations including but not limited to 50% extended time for in-
class reading and writing assignments and on standardized testing; use of a word processor for
writing essays; use of audiobooks or e-books for reading comprehension; and testing in a less
distracting environment.

23. Throughout middle school, SC’s EAP issued by her school, provided several
accommodations including 50% extended time for testing.

24. During high school commencing in her ninth grade year (2017-2018) and for each
year thereafter, the EAP issued by her school implemented accommodations including provisions
for double (100%) extended time for testing.

25. In addition to receiving approval for accommodations throughout school, The
College Board approved for SC to receive 50% extended time on all sections of its exams, which
is applicable to the PSAT, SAT, SAT Subject exam and AP exams.

The ACT Examination

26. The ACT is a standardized national college admissions examination, the principal
purpose of which is to aid colleges in the United States, make admission, scholarship and
placement decisions. The ACT, results are accepted by all four year colleges and universities in

the United States as criteria for admissions.

Plaintiff's Original Petition Page 6 of 20
4842-251 3-3239.1

 
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page 7of20 PagelD 7

27. | The ACT assessment purports to provide an indicator of college readiness.

28. The ACT assessment consists of multiple-choice tests in English, Mathematics,
Reading, and Science. The English section consists of a 45 minute, 75 question multiple choice
test, that purport to measure ones understanding of English, production of writing and knowledge
of language skills. The Mathematics section consists of a 60 minute, 60 question multiple choice
test, that purports to measure math skills acquired in courses up to the beginning of 12 grade. The
Reading section consists of a 35 minute, 40 question multiple choice test, that purports to measure
reading comprehension commonly encountered in first year college curricula. The Science section
consists of 35 minute, 40 question multiple-choice test that purports to measure the interpretation,
analysis, evaluation, reasoning and problem solving skills required in biology, chemistry,
Earth/space sciences and physics. The ACT also provides an optional Writing Test, which consists
of a 40-minute essay test based on a single prompt.

29. | The ACT assessment is administered within the United States on seven test dates
each year in September, October, December, February, April, June and July. Students typically
take the ACT assessment and other college admission assessments from December through July
of their junior year in order to have the requisite scores for submission of college applications in
the fall of the student’s senior year.

Defendant’s Denial of SC’s Request For Accommodations

30. In the Spring/Summer 2019, SC’s school on her behalf submitted to Defendant a
request for accommodations on the ACT. The accommodations requested included seating in a
less distracting environment, use of computer for the essay portion and 100% extended time for

all sections.

Plaintiff's Original Petition Page 7 of 20
4842-2513-3239.1

 
 

 

Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page 8of20 PagelD 8

31. | Annexed to SC’s request was documentation which supported her request for
accommodations including her evaluation reports from her educational psychologists who
individually assessed her and her EAPs.

32. The documentation provided to Defendant substantially complied with the
documentation required by the Defendant for requesting accommodations on the ACT. This
documentation demonstrated that SC’s evaluator recommended accommodations, including
extended time on tests and standardized examinations and that she previously received extended
time on exams throughout school and on several standardized examinations.

33. By letter dated August 14, 2019, Defendant informed SC of its decision regarding
her request for accommodations.

34. | Defendant concluded that SC is a person with disabilities under the ADA.

35. In rendering its decision, Defendant approved certain accommodations including
preferential seating, computer for essay and extended time on the essay.

36. Despite finding that SC is a person with disabilities, Defendant denied her request
for extended time on the English, Math, Reading and Science multiple choice sections.

37. | The Defendant stated that the reason it denied the request for extended time on the
multiple choice sections was, “[s]ubmitted documentation indicates a learning disability in written
expression and/or a physical disability that may impact the writing section of the ACT.”

38. Charles Weiner, Esquire, Counsel for SC, submitted a letter dated November 15,
2019. Counsel’s letter requested a review and reconsideration of Defendant’s decision. Counsel’s
letter summarized SC’s history of prior evaluations and use of accommodations; summarized the

legal standards under the ADA; and requested that Defendant approve extended time (50%)? on

 

? While SC’s original request was for 100% extended time. Counsel on SC’s behalf requested 50% extended time.

Plaintiff's Original Petition Page 8 of 20
4842-2513-3239.1

 
 

Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page9of20 PagelID9

all sections of the ACT, consistent with the recommendations by EC’s evaluator and provided

throughout high school, the ERB CTP examinations and College Board examinations.

39.

Submitted with counsel’s letter of November 15, 2019 was further documentation

supporting EC’s request for accommodations. The documentation submitted included the

following:

40.

. College Board — January 27, 2018 letter approving 50% extended time.

. September 25, 2019 letter the Director of Academic Learning Support at SC’s high

school—documenting extended time on ERB exams and the PSAT.

. Personal Statement.

. Tutor letter.

Schoo! — Educational Accommodation Plans (2012-2020).

Three ACT Teacher Survey Forms.

. M. Matthew Housson, Ph.D. — Psychoeducational Reevaluation — August 7, 2017.

. M. Matthew Housson, Ph.D. - Addendum to 2017 Psychoeducational evaluation —

May 22, 2019.
M. Matthew Housson, Ph.D. — Psychoeducational Reevaluation — August 29, 2014.

M. Matthew Housson, Ph.D. — Psychoeducational Evaluation — September 13,
2010.

The forgoing documentation provided current and historical evaluations, which

established that SC has a long and well documented history of learning disabilities that impact her

reading, learning, reading fluency, reading accuracy, thinking and writing at the same rate,

condition and manner as most people. Moreover, the foregoing documentation provided proof that

SC previously received and currently receives extended time accommodations in school and on

several standardized examinations.

Plaintiff's Original Petition Page 9 of 20

4842-2513-3239.1

 
 

Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page 10o0f20 PagelD 10

41. By letter dated December 2, 2019, Defendant rejected SC’s request for extended
time.

42. The Defendant stated that the reason it denied the request for extended time on the
multiple choice sections was as follows:

Submitted documentation indicates a learning disability in written
expression and/or a physical disability that may impact the

writing section of the ACT. If documentation of a substantial
limitation that requires extended time for the multiple-choice
section of the ACT is available, please provide it for review. If the
concern is related to Scantron use, please indicate in the other box
“student marks answers in test booklet”.

A diagnosis based on a deficit in processing speed is not a
diagnosis recognized formally in the clinical or research literature.
There really is no learning disability for speed, in part because
there are so many reasons why certain people perform some tasks
more slowly than others. These reasons could be related to one's
work style, fatigue, depression, medication use, unconscious or
conscious malingering, anxiety, or any number of disorders (i.e.,
brain injury, ADHD, LD). An unexplained isolated lower score on
timed tests of simple, clerical tasks does not constitute a substantial
limitation in any major life activity, and consequently does not
meet the ADA's definition of disability.

43. By letter dated January 13, 2020, counsel submitted another appeal addressing the
numerous factual and legal flaws with Defendants denials.

44. —Inaletter dated January 23, 2020, ACT maintained its denial, providing a summary
of its outside consultant’s recommendations to reject the SC’s request for extended time.

45. By letter dated February 3, 2020, counsel submitted a response to ACT’s January
23, 2020 denial by addressing the provisions of the ADA and its regulations that Defendant and
its outside consultant failed to apply.

46. By e-mail dated February 26, 2020, Defendant’s Senior Manager for Test

Accommodations maintained the denial of extended time asserting, “[e]xtended time on the

Plaintiff's Original Petition Page 10 of 20
4842-2513-3239.1
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page11of20 PagelD 11

multiple choice sections of the assessment is not warranted based on a writing disability, and the
independent expert provided a detailed analysis of their recommendation. Independent experts
do not argue the purpose or scope of the ADA, nor do they defend their decisions under the
rubric of the ADA. (Emphasis added)

47.  Inspite of never having met SC, never having tested her or never having evaluated
her, ACT ignored a qualified professional who observed and evaluated SC multiple times and her
history of receiving extended time in school and on other standardized examinations in clear
violation of 28 C.F.R. §36.

48. The requested accommodations of 50% extended time is necessary to appropriately
accommodate the condition and manner of SC’s limitations. Without this accommodation SC will
be unable to demonstrate her actual knowledge, skills and abilities on the ACT.

49. | SChas an indisputable disability that substantially limits her major life activities of
thinking, learning, reading, concentrating, studying, writing, processing information and taking
standardized examinations in the same condition and manner as most people. Under the ADA, SC
is entitled to the accommodation of 50% extended time. Defendant’s refusal to provide these
requested appropriate accommodations is a violation of SC’s rights under the ADA and the Texas
Human Resources Code.

50. SCrequires 50% extended time on the ACT not to gain an advantage, but to attempt
to level the playing field because Plaintiff's functional limitations impact her ability to take a
strictly timed standardized examination that non-disabled test takers do not experience.

51. If Plaintiff does not take the ACT with the appropriate accommodation, she will be
irreparably harmed because she will lose the extensive time she has invested in preparation for the

ACT; she will be prevented from competing on a level playing field with other students applying

Plaintiff's Original Petition Page 11 of 20
4842-2513-3239.1
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page12of20 PagelD 12

to college; and she will be unreasonably delayed or prevented from taking the ACT and applying
to colleges.

52. | The accommodation of 50% extended time requested by Plaintiff is the type of
accommodation that has been granted to other test takers with disabilities in prior administrations
of the ACT.

53. As noted above, SC through counsel has notified Defendant of its violation of the
ADA and requested that it remedy this matter by providing the requested accommodation.

COUNT I- VIOLATION OF THE ADA

54. Plaintiff incorporates by reference the foregoing paragraphs as if set forth fully
herein.

55.  Plaintiffis an individual with a disability within the meaning of the ADA, 42 U.S.C.
§12101 et. seq. Accordingly, Plaintiff is a qualified individual within the meaning of the ADA in
that she meets all the eligibility criteria for taking the ACT.

56. Plaintiff requires appropriate accommodations to participate in a fair, full, and equal
basis on the ACT. The modifications that Plaintiff needs, namely 50% extended time would not
impose a fundamental alteration, but would attempt to level the field and allow her aptitude and
abilities to be fairly and accurately measured.

57. Defendant administers the ACT, which are examinations related to applications and
credentialing for postsecondary education, professional, and trade purposes, within the meaning
of the ADA, 42 U.S.C. § 12189.

58. The ADA, 42 U.S.C. § 12189, requires Defendant to offer these examinations in a

manner accessible to persons with disabilities.

Plaintiff's Original Petition Page 12 of 20
4842-251 3-3239.1

 
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page13o0f20 PagelD 13

59, Title III of the ADA, which is enforced by the U.S. Department of Justice, states in
pertinent part, “It is discriminatory to fail to make reasonable modifications to policies, practices,
and procedures when necessary to provide goods and services to a person with a disability.” 42
U.S.C. §12182(b)(2)(A)(ii).

60. The Department of Justice regulations mandate that a private entity offering
examinations modify its examinations as necessary to ensure full and equal access to persons with
disabilities, including through the provision of extra time to permit completion. 28 C.F.R. §§
36.309(b) & (c).

61. The Department of Justice Regulations prohibit Defendant from administering the
ACT without ensuring that the scores reported “accurately reflect the applicant’s aptitude or
achievement level or whatever other factor the test purports to measure, rather than reflecting the
applicant’s [disability].” 28 C.F.R. § 36.309(b)(1)(i).

62. The Department of Justice (DOJ) Regulations require that when considering
requests for modifications, accommodations, or auxiliary aids or services, the entity gives
considerable weight to documentation of past modifications, accommodations, or auxiliary aids or
services received in similar testing situations, as well as such modifications, accommodations, or
related aids and services provided in response to a plan describing services. 28 C.F.R.
§36.309(b)(1)(v).

63. |The DOJ’s ADA Guidance further provides, “[rJeports from experts who have
personal familiarity with the candidates should take precedence over those from, for example,
reviewers for testing agencies, who have never personally met the candidate or conducted the

requisite assessments for diagnosis and treatment.” 28 C.F.R. pt. 36, app. A, at 796.

Plaintiff's Original Petition Page 13 of 20
4842-2513-3239.1

 
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page14of20 PagelD 14

64. The DOJ’s regulations require: “any request for documentation ...is reasonable and

limited to the need for the modification, accommodations, or auxiliary aid or service requested.”

65. | Defendant has discriminated, and continues to discriminate against Plaintiff on the

basis of her disability by denying her an equal opportunity to demonstrate her aptitude and

achievement level on the ACT in violation of the ADA, specifically 42 U.S.C. §12182, §12189

and 28 C.F.R. §36.309.

66. | Defendant’s discriminatory policies and practices violate Plaintiff's rights under

the ADA and the regulations promulgated thereunder. Defendant’s discriminatory policies and

practices include but are not limited to:

a. Failure to grant accommodations when Plaintiff submitted the requisite
documentation and provided documentation of a history of comparable
accommodations on standardized examinations and other academic
examinations.

b. Failure to give considerable weight to Plaintiff's evaluators.

c. Failure to provide a clear explanation for denial.

d. Failure to offer examination in a place and manner that is accessible to
individuals with disabilities and best ensures that the examination
accurately reflects Plaintiff's aptitude, achievement level, or whatever other
factor the examination purports to measure.

e. Failure to engage in good faith in the interactive process to consider and
implement effective accommodations to Plaintiff's disability.

f. Failure to give considerable weight to Plaintiff's prior approval and use of
accommodations in school and on standardized examinations.

g. Failure to consider Plaintiffs request for accommodations without regard
to the ameliorative effects of mitigating measures.

h. Failure to conduct a proper review and apply appropriate legal standards to
Plaintiff's request for appropriate accommodations.

i. Placing an extreme burden of proof, beyond what is required by the ADA,
to establish Plaintiff's disability or need for accommodations.

Plaintiff's Original Petition Page 14 of 20

4842-25 13-3239.1
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page15o0f20 PagelD 15

67. Plaintiff will be irreparably harmed if the Defendant continues its unlawful refusal
to provide her the appropriate test accommodations as requested and unless this Court grants
injunctive relief prohibiting the continued violation of Plaintiffs ADA rights and compelling
Defendant to provide the requested accommodation.

68. Defendant will not be harmed if the Court grants the requested injunctive relief.
Thus, the balancing of harm favors granting the requested injunctive relief.

69. The public interest will be served by granting the requested injunctive relief. The
ADA was enacted as a matter of public policy to ensure that persons with disabilities are treated
fairly and provided with opportunities equal to those persons in the community without disabilities.
The public interest will not be served by allowing Defendant to continue its unlawful refusal to
provide Plaintiff with the ADA accommodations to which she is justly entitled.

70. As a result of the Defendant's violation of the ADA, Plaintiff has suffered or will
suffer great injury, including, but not limited to, lost time in preparation for the ACT, lost
employment opportunities, lost educational opportunities, out-of-pocket pecuniary losses, and
severe emotional distress and anguish.

71. Defendant’s conduct constitutes an ongoing and continuous violation of the ADA.
Unless enjoined from doing so, Defendant will continue to violate said law. Said conduct, unless
enjoined, will continue to inflict injuries for which Plaintiff has no adequate remedy at law.
Consequently, Plaintiff is entitled to injunctive relief under the ADA, 42 U.S.C. § 12188.

COUNT II — VIOLATION OF SECTION 504

72. Plaintiff incorporates by reference the foregoing paragraphs as if set forth fully

herein.
73. Section 504 of the Rehabilitation Act mandates that “[n]o otherwise qualified
Plaintiff's Original Petition Page 15 of 20

4842-251 3-3239.1
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page16of20 PagelD 16

individual with a disability . . . shall, solely by reason of her or his disability, be excluded from the
participation in, be denied the benefits of, or be subjected to discrimination under any program or
activity receiving Federal financial assistance.” 29 U.S.C. § 794(a).

74. Section 504 defines “program or activity,” in pertinent part, as “all of the operations
of a department, agency, special purpose district, or other instrumentality of a State or of a local
government; or the entity of such State or local government that distributes such assistance and
each such department or agency (and each other State or local government entity) to which the
assistance is extended, in the case of assistance to a State or local government .. . .” 29 U.S.C. §
794(b)(1).

75. Such federally funded programs and activities must provide aids and services that
“afford handicapped persons equal opportunity to obtain the same result, to gain the same benefit,
or to reach the same level of achievement, in the most integrated setting appropriate to the person’s
needs.” 45 C.F.R. § 84.4(b)(2).

76. ACT receives federal grants, contracts, and other financial assistance, thereby
subjecting itself to the requirements of Section 504.

77. Plaintiff is a qualified individual with a disability under Section 504.

78. Defendant has, solely by reason of Plaintiff's disability, excluded Plaintiff from
participation in, denied her the benefits of, and otherwise discriminated against her in its service,
programs or activities.

79.  Defendant’s actions set forth more fully above and incorporated herein, constitute
intentional discrimination on the basis of disability in violation of Section 504.

80. The actions by ACT were done intentionally or with deliberate indifference to the

protected rights of Plaintiff.

Plaintiff's Original Petition Page 16 of 20
4842-25 13-3239.1

 
Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page17of20 PagelD 17

81. | Asaproximate cause of Defendant’s discrimination, Plaintiff suffers and continues
to suffer harm including but not limited to actual monetary loss, future monetary losses, and other
injuries such as embarrassment, frustration, emotional distress, humiliation and denial of equal
treatment and access.

COUNT Ill - DECLARATORY RELIEF

82. Plaintiff incorporates by reference the foregoing paragraphs as if set forth fully
herein.

83. | Apresent and actual controversy exists between Plaintiff and Defendant concerning
their rights and respective duties. Plaintiff contends that Defendant violated and continues to
violate her rights under the Americans with Disabilities Act as amended, 42 U.S.C. sections 12101,
et seq. Based upon information and belief, Defendant denies these allegations, thus declaratory
relief is therefore necessary and appropriate. Plaintiff seeks a judicial declaration of the rights and
duties of the respective parties accordingly relief is therefore necessary and appropriate.

COUNT IV — VIOLATION OF TEXAS HUMAN RESOURCES CODE,
TEX HUM RES. CODE §§121.001-121.011

84. Plaintiff incorporates the foregoing paragraphs as if set forth fully herein.

85. This court has supplemental jurisdiction pursuant to 28 U.S.C. §1367, in that all
claims are related and arise from a common nucleus of operative facts and Plaintiff expects to try
all related claims in one judicial proceeding.

86. Plaintiff is an individual with disabilities within the meaning of Tex. Hum. Res.
Code §121.002, which prohibit unlawful discrimination against any person because such person
is or has been disabled.

87. | The Texas Human Resources Code further provides that private entities, such as

Plaintiff's Original Petition Page 17 of 20
4842-2513-3239.1
 

Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page18o0f20 PagelD 18

Defendant that offer examinations for or a course related to application, certification, credentialing
or licensing for secondary or postsecondary education, a profession or trade, shall make the
examination assessable to persons with disabilities and make appropriate accommodations
available. Tex Hum. Res. Cod §121.011.

88. | The Texas Human Resources Code further provides that an entity that discriminates
against a person with a disability is deemed to deprive that person with a disability of his or her
civil liberties and that such harms give rise to a cause of action for damages.

89. The acts and/or omissions of Defendant were intentional and/or done with
deliberate indifference to the protected rights of Plaintiff.

90. | Defendant has discriminated, and continues to discriminate against Plaintiff on the
basis of her disability by denying her accommodations, which deprives Plaintiff an equal
opportunity to demonstrate her aptitude and achievement level on the ACT and further depriving
Plaintiff the privileges and advantages of taking the ACT in a discriminatory free environment.

91. Asaresult of the Defendant's violation of the ADA and Texas Human Resources
Code, Plaintiff has suffered or will suffer great injury, as set forth in the preceding paragraphs of
this Complaint, which are incorporated by reference, and in addition thereto has and will suffer
out-of-pocket pecuniary losses, and emotional distress and anguish.

92. Defendant’s conduct constitutes an ongoing and continuous violation of the Texas
Human Resources Code. Unless enjoined from doing so, Defendant will continue to violate said
law. Said conduct, unless enjoined, will continue to inflict injuries on Plaintiff. Consequently,

Plaintiff is entitled to injunctive relief, compensatory and punitive damages.

RELIEF REQUESTED
1. An order compelling the Defendant, or those acting as agents for or in concert with
Plaintiff's Original Petition Page 18 of 20

4842-251 3-3239.1
 

Case 3:20-cv-00623-E Document1 Filed 03/12/20 Page19o0f20 PagelD 19

it, to immediately cease and desist from its refusal to accommodate Plaintiffs request for
appropriate accommodations on the ACT examination and ordering that the Defendant
immediately comply with the ADA, Section 504 and Texas Human Resources Code by allowing
Plaintiff the requested appropriate accommodation on the ACT, which shall include 50% extended

time on all sections of the examination, said accommodation shall also be made applicable to all

future ACT examinations.

2.

Make the above order permanent and that such order be made applicable to all

future examinations administered by Defendant and taken by Plaintiff.

3. An order granting such other injunctive relief as may be appropriate.

4, An order granting declaratory relief.

5. An order awarding compensatory and punitive monetary damages.

6. An award for attorney fees, costs, and expenses of suit incurred herein.

7. Award for such other and further relief as the Court may deem just and proper.
Plaintiff's Original Petition Page 19 of 20

4842-2513-3239.1
 

JS 44 (Rev. 06/17) - TXND (Rev. 06/17)

provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in September 1974, is required for the use of the

Case 3:20-cv.0 OT OCV =, 0,6, BT Page 20 of 20 PagelD 20

lerk of Court for the

 

I. (a) PLAINTIFFS

SC, A MINOR, BY AND THROUGH HER NEXT FRIEND, KC

(b) County of Residence of First Listed Plaintiff Dallas
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Kenneth C. Stone, Gray Reed & McGraw, LLP, 1601 Elm Street, Suite 4600
Dallas, Texas 75201; 469-320-6106

DEFENDANTS
ACT, Inc.

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION C
THE TRACT OF LAND JNVOL ,

 

 

It. BASIS OF JURISDICTION (Place an “X" in One Box Only)

QO 1 US. Government

Plaintiff

O02 US. Government
Defendant

IV. NATURE OF SUIT

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

Q0 o000Q

g9000 Q

 
 
 

©) 210 Land Condemnation

 

2&3 Federal Question

(U.S. Government Not a Party)

0 4 Diversity

(Indicate Citizenship of Parties in Item III)

 

lace an “X" in One Box Oni

PERSONAL INJURY

O 310 Airplane

O 315 Airplane Product
Liability

CO 320 Assault, Libel &
Slander

©) 330 Federal Employers’
Liability

O 340 Marine

0 345 Marine Product
Liability

O 350 Motor Vehicle

0 355 Motor Vehicle
Product Liability

(7 360 Other Personal
Injury

0) 362 Personal Injury -

Medical Malpractice

   

O 440 Other Civil Rights

PERSONAL INJURY

© 365 Personal Injury -
Product Liability

0 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

OC) 368 Asbestos Personal
Injury Product
Liability

PERSONAL PROPERTY

O 370 Other Fraud

O 371 Truth in Lending

O 380 Other Personal
Property Damage

0) 385 Property Damage
Product Liability

   

Habeas Corpus:

 

Foreign Country

   
 

O 625 Drug Related Seizure
of Property 21 USC 881
C) 690 Other

O 710 Fair Labor Standards
Act

O 720 Labor/Management
Relations

OG 740 Railway Labor Act

O 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

0 791 Employee Retirement

 

CO 422 Appeal 28 USC 158
© 423 Withdrawal
28 USC 157

C1 820 Copyrights

830 Patent

OC 835 Patent - Abbreviated
New Drug Application

O 840 Trademark

CO 861 HIA (1395ff)
C1 862 Black Lung (923)

C1 863 DIWC/DIWW (405(g))
O 864 SSID Title XVI

0) 865 RSI (405(g))

01 870 Taxes (U.S. Plaintiff

MAR | 1 2020

Click here for: Nature of Suit

 

 

 

 

Il. CITIZENSHIP OF PRINCIRAL ‘ OF Pox forplaintiff
(For Diversity Cases Only) NORTHERN DigRAieT Ror soneegdan
PTF DEF EF
Citizen of This State OG 1 © 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 a5
of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation o6 O06

0) 375 False Claims Act

AG 376 Qui Tam (31 USC

3729(a))

0 400 State Reapportionment

O 410 Antitrust

0 430 Banks and Banking

O 450 Commerce

OC 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

O 480 Consumer Credit

O 490 Cable/Sat TV

0 850 Securities/Commaodities/
Exchange

CF 890 Other Statutory Actions

© 891 Agricultural Acts

0 893 Environmental Matters

0 895 Freedom of Information
Act

© 896 Arbitration

 

O 220 Foreclosure © 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) C1 899 Administrative Procedure
CO 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 0) 530 General O 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -| 535 Death Penalty State Statutes
Employment Other: 0 462 Naturalization Application
(XK 446 Amer. w/Disabilities -| O 540 Mandamus & Other [0 465 Other Immigration
Other GC 550 Civil Rights Actions
0 448 Education © 555 Prison Condition
CJ 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
$1 Original 2 Removed from © 3 Remanded from O 4 Reinstatedor © 5 Transferredfrom © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. §12101 et. seg., 29 U.S.C. § 794
Brief description of cause:

Violation of ADA, 42 U.S.C. §120let.seq. and 29 U.S.C. §794 (Section 504) failure to provide accommodations.

 

 

 

 

 

VIL REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET ER
DATE SIGNATURE OF ATTORNEY OF RECORD
03/11/2020
‘FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
